Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered December 11, 2000, convicting him of manslaughter in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim that the evidence was legally insufficient because the People failed to prove that he was aware that shaking his infant could result in her death (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Tang, 277 AD2d 474; People v Haynes, 272 AD2d 413; People v Kendall, 254 AD2d 809; People v Goodridge, 251 AD2d 85). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). O’Brien, J.P., Krausman, Townes and Cozier, JJ., concur.